07/29/2019                              MONDAY                                        Judge Trish M Brown
1:30 PM 19-30223 tmb 11 bk              Western Communications, Inc.


                                 0      Preliminary Hearing on Expedited Notice of Request for Payment
                                        of Break-Up Fee from Proceeds of Bend Sale Filed By Interested
                                        Party Rhode Island Suburbanzewsapers Inc. (WARREN,
                                        BRITTA) (211)
                                        Western Communications, Inc. - E> MJ.CHAEL W FLETCHER
                                        Rhode Island Suburban         '-"13RITTA E WARREN//)q_#,-./?uss
                                        Notice of Intent to Sell Real or Personal Property at Private Sale,
                                        Compensate Real Estate Broker, and/or Pay any Secured
                                        Creditor s Fees and Costs; Motion for Authority to Sell Property
                                        Free and Clear of Liens; and Notice of Hearing with Certificate of
                                        Service. Fee Paid $181 i (Bulletin and Spokesman newspaper
                                        businesses) /i Filed By Debtor Western Communications, Inc.
                                        Hearing Scheduled for 7/29/2019 at 01:30 PM in/by Courtroom
                                        #4, Portland. (FLETCHER, MICHAEL) (182)

                                        Western Communications, Inc.~MICHAEL W FLETCHER




                                 Yes:   D




Order to be prepartd by:    D Clerk's Office D   Chambers   D
DOCKET ENTRY:      ~
                   &                   R.e,~t <Scr\. -~rel(,k--<-p fa... IS
                          ,He,a,rrlY)o 61)

           C'c   "+ in   IArcO               \'t\
                                  \-b ~ '1 @. 't :30. Al\ 1 ob~eJ O,,,S
           --\., ""The. ~recJe,_ ~ fu.. are 4           ~~ 5': DO f'I}{
             b n     A~~\- \~ d--ol 'l ,                J1
                                            llb o½s,tcJ.; l'YlS q~

                ~ \t Jl ~ ~r!ok- ""f' f {t. w uJ \:io.. a.1.fouJ l ~ ,

                                                                        Run Date:      07 /29/19

                             Case 19-30223-tmb11        Doc 215    Filed 07/29/19
  Debtor


                       List of Persons Attending
                         Date of Hearing   '::\-/ 1Yt   /2q
 PRINT YOUR NAME                                        PRINT NAME OF BU:SINESS OR _.
                                                        PERSON YOU REPRESENT



 M : V-'-- F t.~c h-c/'"
{ec-e,7      '£o....l('(.r
 ,Oi,..    Sv ~ ~ -l r -5»
                                                        ~0      {Y\   ~ fL::s_,   (ir u Y:-f
$~rl-~1-t       w~rreN                           ~Hv~ J~/ ~                       $'L-t L, '--'"-½~
                                                                N t c... s f7""'l &',_ 'l , :,_"" e   ,
 ~f2l\~t~ l,      y\C.(,5                        ·--b l ~ Wl'?tfn (O)vWkl1t~




                    Case 19-30223-tmb11      Doc 215          Filed 07/29/19
